Title: To Benjamin Franklin from John Bartram, 29 April 1771
From: Bartram, John
To: Franklin, Benjamin

Dear worthy ould Friend
April the 29th 1771
I have very little to write beside a repetition of real frendship haveing received never a line from thee since I sent thee a box of seeds and a letter last fall, wherein I desired to be acquainted whether the King Continued his bounty still to me or droped it. I Cant yet hear the least tittle concerning it except that William Young stiles him self thair Majesties Botanist. I should be glad to hear how the affair stands but it astonisheth me very much that I cant have a line from any of my Correspondents this spring (alltho 3 or 4 ships is arived here from London) and all thair last letters contained expressions of real friendship. My Daughter Elizabeth hath saved sevral thousands of eggs of silkworms which shee expects will hatch in a few days she intends to give them a fair tryal this spring.
My eye sight fails me very much and I am going to thro all my business into my Son Johns hands except part of my Garden: but still thee may be assured of the love friendship and best wishes of thy Sincear friend
John Bartram
 Addressed: To / Dr. Benjamin Franklin / London
Endorsed: J Bartram  April 1771